DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/18/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-13, 16-28, and 30-33 are rejected under 35 U.S.C. 112(b). 
Independent claim 1 recites “each data element” in line 3 and 8. However, it is already defined in line 01-02. It should be “each of the data element”.
Claims 2-7 and 9-13 respectively recite “A computer-implemented method”.  However, it is already defined in claim 1. It should be “The computer-implemented method”.
Claim 3 recites “one or more data elements” in line 3-4.  However, “data element” is already defined in claim 1. It should be “one or more the data elements”.
Claim 4 recites “each data element” in line 2. It is already defined in claim 1. It should be “each of the data element”.
Claim 5 recites the limitation "the number of data elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the number of data elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim since claim 5 and 10 respectively recite “the number of data elements” and “same number of data elements”.
Independent claim 16 recites “each data element” in line 5, 10 and 11. it is already defined in line 01. It should be “each of the data element”.
Claims 17-28 respectively recite “A system”.  However, it is already defined in claim 16.
Claim 18 recites “one or more data elements” in line 3-4.  However, “data element” is already defined in claim 1. It should be “one or more the data elements”.
Claim 20 recites the limitation "the number of data elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation " the number of data elements " in line 4.  There is insufficient antecedent basis for this limitation in the claim since claim 20 and 25 respectively recite “the number of data elements” and “same number of data elements”.
Independent claim 30 recites “each data element” in line 4, 9 and 10-11. it is already defined in line 01. It should be “each of the data element”.
Claims 31-33 respectively recite “A worker node”. However, it is already defined in claim 30.
Claim 32 recites “one or more data elements” in line 3.  However, “data element” is already defined in claim 30. It should be “one or more the data elements”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11, 16, 17, 23, 24, 26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al. (US 20180101697 A1 hereinafter “Rane”) in view of Li et al. (US 20130291118 A1 hereinafter “Li”, IDS listed) in view of French et al. (US 10396984 B2 hereinafter “French_984”).
Regarding claim 1, (Original) Rane discloses a computer-implemented method of applying a first function to each data element in a first data set, the method comprising (Fig. 5): 
(ii) forming a compressed data set comprising the data elements in the first data set that do not satisfy the criterion ([0027]  210 shows a step of employing a strict star topology having a plurality of participants [analogous to “multiparty computation” below in step (iv)] and an aggregator. 230 shows a step of generating noise components [“compressed data set” since it is done by the aggregator below] by the participants. 240 shows a step of checking by the aggregator to determine if the noise components are generated according to the correct distribution. In 250, it is checked if the distribution is correct. If not [analogous to “do not satisfy the criterion”, considered based on step (i) below], the depicted flow diagram procedure returns to 230 [“compressed data set”]); 
(iii) applying the first function to each data element in the compressed data set ([0027] In 250, it is checked if the distribution [ “first function”] is correct. If not, the depicted flow diagram procedure returns to 230. If so, the method proceeds to 260 and it is decided by the aggregator which noise components [“compressed data set”] to include in the overall noise term).
Although Rane teaches, in para. 0027, “a step of employing a strict star topology having a plurality of participants and an aggregator” and “a step of employing a secret sharing algorithm”, it does not explicitly disclose “determining whether each data element in the first data set satisfies a criterion, wherein the criterion is satisfied only if the result of applying the first function to the data element is equal to the result of applying a second function to the data element”. 
In a same field of endeavor, Li discloses the method, wherein (i) determining whether each data element in the first data set satisfies a criterion, wherein the criterion is satisfied only if the result of applying the first function to the data element is equal to the result of applying a second function to the data element ([0078-0088] detection of the privacy property of the input and output data of the Map function and the output data of the Reduce function is made. [0082] Specifically, the instruction “EmitN (input line)” indicates that privacy property of the output data of “MapInputSplit” is “private” [“first function”]. And the output data of “MapInputSplit” is the input data the Map function [“second function”], therefore, the privacy property of the Map function input data is “private” [“data element set satisfies a criterion”], The detection result may be denoted as Mi=N, wherein, “Mi” represents the input data of the Map function and “N” represents private).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Rane with the teachings of Li to determine whether each data element in the first data set satisfies a criterion, wherein the criterion is satisfied only if the result of applying the first function to the data element is equal to the result of applying a second function to the data element. One of ordinary skill in the art would have been motivated to make this modification because one of the strategies [or data element set satisfies a criterion] may adopt in assigning data for processing to the public subsystem and the private subsystem is to assign private data only to the private subsystem, whereas non-private data is assigned the public subsystem. Therefore, use of this strategy may be to leverage computing resources of the public domain to the largest possible extent in cloud computing services (para. 0097). 
Although Rane, in para. 0027, “The first formulation, based on secure multiparty computation” and Li, in para. 0052, “the system 400 comprises multiple computing nodes”, they do not explicitly teach “(iv) forming an output based on the results of step (iii); wherein steps (i)-(iv) are performed using , MPC, techniques.”
In a same field of endeavor, French_984 discloses the method, wherein (iv) forming an output based on the results of step (iii); wherein steps (i)-(iv) are performed using , MPC, techniques (col. 7, ln. 36-42, the first party and the second party being configured jointly to execute a process using multiparty computation [“MPC”] to generate an output based at least in part on a first result, which is obtainable by the first party executing a first operation, and a second result, which is obtainable by the second party executing a second operation).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Rane and Li with the teachings of French_984 to form an output based on the results of step (iii); wherein steps (i)-(iv) are performed using , MPC, techniques. One of ordinary skill in the art would have been motivated to make this modification because a process may check for errors or attacks in the generation of a MAC by the parties to a Multiparty Computation (MPC) protocol (col. 49, ln. 43-46).

Regarding claim 2, (Original) the combination of Rane, Li and French_984 discloses a computer-implemented method as claimed in claim 1, wherein the criterion is satisfied if and only if the result of applying the first function to the data element is equal to the result of applying the second function to the data element. ([Li: 0078-0088] detection of the privacy property of the input and output data of the Map function and the output data of the Reduce function is made. [0082] Specifically, the instruction “EmitN (input line)” indicates that privacy property of the output data of “MapInputSplit” is “private” [“second function”]. And the output data of “MapInputSplit” is the input data the Map function [“first function”], therefore, the privacy property of the Map function input data is “private” [“criterion is satisfied”], The detection result may be denoted as Mi=N, wherein, “Mi” represents the input data of the Map function and “N” represents private).

Regarding claim 9, (Currently amended) the combination of Rane, Li and French_984 discloses a computer-implemented method as claimed in claim 1 wherein the method further comprises the step of: 
(v) applying the second function to each data element in the first data set using MPC techniques (French_984: col. 7, ln. 36-42, the first party and the second party being configured jointly to execute a process using multiparty computation [“MPC”] to generate an output (“second data set”) based at least in part on a first result, which is obtainable by the first party executing a first operation [“first function” or step (iii)], and a second result, which is obtainable by the second party executing a second operation [“second function” or step (v) ]); and 
wherein the step of forming an output (iv) comprises forming an output based on the results of steps (iii) and (v), wherein the step of forming an output based on the results of steps (iii) and (v) comprises (French_984: col. 7, ln. 36-42, as stated above): 
forming a second data set from the results of step (iii) and step (v) (col. 7, ln. 36-42, as stated above), wherein the second data set comprises data elements corresponding to the results of applying the first function to the data elements in the compressed data set that were in the first data set and that did not satisfy the criterion ([Rane: 0027] 230 shows a step of generating noise components by the participants. 240 shows a step of checking by the aggregator to determine if the noise components are generated according to the correct distribution [“first function”]. In 250, it is checked if the distribution is correct. If not [“not satisfy the criterion”], the depicted flow diagram procedure returns to 230), and data elements corresponding to the result of applying the second function to the data elements in the first data set for which the criterion was satisfied ([Rane: 0027] In 250, it is checked if the distribution is correct. If not, the depicted flow diagram procedure returns to 230. If so [“criterion was satisfied”], the method proceeds to 260 and it is decided by the aggregator which noise components to include in the overall noise term [“result of applying the second function”]. 270 shows a step of providing the participants with a method to detect cheating by the aggregator).

Regarding claim 11, (Currently amended) the combination of Rane, Li and French_984 discloses a computer-implemented method as claimed in claim 9, wherein the method further comprises: 
applying the second function to each data element in the first data set that does satisfy the criterion using MPC techniques if the number of data elements in the first data set that do satisfy the criterion does not exceed a second threshold value (French_984: col. 7, ln. 36-42, the first party and the second party being configured jointly to execute a process using multiparty computation [“MPC”] to generate an output based at least in part on a first result, which is obtainable by the first party executing a first operation, and a second result, which is obtainable by the second party executing a second operation [“second function”]; French_984: col. 3, ln. 49-53, if the counted number of times the respective secret data of at least two of the parties has been updated is greater than or equal to a threshold value, performing a corresponding predetermined action indicative of the threshold value having been reached).

Regarding claim 16, (Original) Rane discloses a system for applying a first function to each data element in a first data set, the system comprising: 
form a compressed data set comprising the data elements in the first data set that do not satisfy the criterion([0027]  210 shows a step of employing a strict star topology having a plurality of participants [analogous to “multiparty computation” below in step (iv)] and an aggregator. 230 shows a step of generating noise components [“compressed data set” since it is done by the aggregator below] by the participants. 240 shows a step of checking by the aggregator to determine if the noise components are generated according to the correct distribution. In 250, it is checked if the distribution is correct. If not [analogous to “do not satisfy the criterion”, considered based on step (i) below], the depicted flow diagram procedure returns to 230 [“compressed data set”]);
apply the first function to each data element in the compressed data set ([0027] In 250, it is checked if the distribution [ “first function”] is correct. If not, the depicted flow diagram procedure returns to 230. If so, the method proceeds to 260 and it is decided by the aggregator which noise components [“compressed data set”] to include in the overall noise term); and 
Although Rane respectively teaches, in para. 0027 and 0040, “a step of employing a strict star topology having a plurality of participants and an aggregator; a step of employing a secret sharing algorithm” and “secure multiparty computation”, it does not explicitly disclose “a plurality of worker nodes, wherein the plurality of worker nodes are configured to use multiparty computation, MPC, techniques to: and determine whether each data element in the first data set satisfies a criterion, wherein the criterion is satisfied only if the result of applying the first function to the data element is equal to the result of applying a second function to the data element”.
In a same field of endeavor, Li discloses the system, wherein determining whether each data element in the first data set satisfies a criterion, wherein the criterion is satisfied only if the result of applying the first function to the data element is equal to the result of applying a second function to the data element ([0066] FIG. 5 is a flowchart of a method for protecting privacy data in a MapReduce system in accordance with an embodiment of the present invention, wherein the MapReduce system comprises a public subsystem 400P and a private subsystem 400N; [Fig. 5; 0082] Specifically, the instruction “EmitN (input line)” indicates that privacy property of the output data of “MapInputSplit” is “private” [“first function”]. And the output data of “MapInputSplit” is the input data the Map function [“second function”], therefore, the privacy property of the Map function input data is “private” [“data element set satisfies a criterion”], The detection result may be denoted as Mi=N, wherein, “Mi” represents the input data of the Map function and “N” represents private).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Rane with the teachings of Li to include a plurality of worker nodes which are configured to use multiparty computation, MPC, techniques, and determine whether each data element in the first data set satisfies a criterion, wherein the criterion is satisfied only if the result of applying the first function to the data element is equal to the result of applying a second function to the data element. One of ordinary skill in the art would have been motivated to make this modification because one of the strategies [or data element set satisfies a criterion] may adopt in assigning data for processing to the public subsystem and the private subsystem is to assign private data only to the private subsystem, whereas non-private data is assigned the public subsystem. Therefore, use of this strategy may be to leverage computing resources of the public domain to the largest possible extent in cloud computing services (para. 0097).
Although Rane, in para. 0027, “The first formulation, based on secure multiparty computation” and Li, in para. 0052, “the system 400 comprises multiple computing nodes”, they do not explicitly teach “a plurality of worker nodes, wherein the plurality of worker nodes are configured to use multiparty computation, MPC, techniques to: form an output based on the results of applying the first function to each data element in the compressed data set.”
In a same field of endeavor, French_984 discloses the system, wherein a plurality of worker nodes, wherein the plurality of worker nodes are configured to use multiparty computation, MPC, techniques to (col. 7, ln. 36-42, See below):
form an output based on the results of applying the first function to each data element in the compressed data set (col. 7, ln. 36-42, the first party and the second party being configured jointly to execute a process using multiparty computation [“MPC”] to generate an output based at least in part on a first result, which is obtainable by the first party executing a first operation, and a second result, which is obtainable by the second party executing a second operation).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Rane and Li with the teachings of French_984 to include a plurality of worker nodes, wherein the plurality of worker nodes are configured to use multiparty computation, MPC, techniques to: form an output based on the results of applying the first function to each data element in the compressed data set. One of ordinary skill in the art would have been motivated to make this modification because a process may check for errors or attacks in the generation of a MAC by the parties to a Multiparty Computation (MPC) protocol (col. 49, ln. 43-46).

Regarding claim 17, the scope of the claim is similar to that of claim 2. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 23, (Currently amended) the combination of Rane and Li may not teach, but French_984, which is a same field of endeavor, discloses a system as claimed in claim 16, wherein the plurality of worker nodes are further configured to: 
apply the second function to each data element in the first data set using MPC techniques; and wherein the plurality of worker nodes are configured to forming an output based on the results of applying the first function and applying the second function (French_984: col. 7, ln. 36-42, the first party and the second party being configured jointly to execute a process using multiparty computation [“MPC”] to generate an output (“second data set”) based at least in part on a first result, which is obtainable by the first party executing a first operation [“first function” ], and a second result, which is obtainable by the second party executing a second operation [“second function”]).

Regarding claim 24, (Original) the combination of Rane, Li and French_984 discloses a system as claimed in claim 23, wherein the plurality of worker nodes are configured to form an output based on the results of applying the first function and applying the second function by: 
forming a second data set from the results of applying the first function and applying the second function, wherein the second data set comprises data elements corresponding to the results of applying the first function to the data elements in the compressed data set that were in the first data set and that did not satisfy the criterion, and data elements corresponding to the result of applying the second function to the data elements in the first data set for which the criterion was satisfied ([Rane: 0027] 230 shows a step of generating noise components by the participants. 240 shows a step of checking by the aggregator to determine if the noise components are generated according to the correct distribution [“first function”]. In 250, it is checked if the distribution is correct. If not [“not satisfy the criterion”], the depicted flow diagram procedure returns to 230), and data elements corresponding to the result of applying the second function to the data elements in the first data set for which the criterion was satisfied ([Rane: 0027] In 250, it is checked if the distribution is correct. If not, the depicted flow diagram procedure returns to 230. If so [“criterion was satisfied”], the method proceeds to 260 and it is decided by the aggregator which noise components to include in the overall noise term [“result of applying the second function”]. 270 shows a step of providing the participants with a method to detect cheating by the aggregator).

Regarding claim 26, the scope of the claim is similar to that of claim 11. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 30, the scope of the claim is similar to that of claim 16. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 31, the scope of the claim is similar to that of claim 2. Accordingly, the claim is rejected using a similar rationale.


Claims 3, 4, 18, 19, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al. (US 20180101697 A1 hereinafter “Rane”) in view of Li et al. (US 20130291118 A1 hereinafter “Li”, IDS listed) in view of French et al. (US 10396984 B2 hereinafter “French_984”) as applied to claim 1 above, and further in view of Gupta (US 20160314140 A1, IDS listed).
Regarding claim 3, the combination of Rane, Li and French_984 may not teach, but Gupta, which is a same field of endeavor, discloses a computer-implemented method as claimed in claim 1, wherein the step of forming the compressed data set comprises forming the compressed data set from the data elements in the first data set that do not satisfy the criterion and one or more data elements corresponding to a default value ([Gupta: 0062-0063] As indicated at 510, a rules-based analysis data to be performed or metadata associated with the data to be compressed may be performed to select an ordering of one or more compression techniques out of a plurality of compression techniques to be applied to the data. This sequence may, in some embodiments, represent a priority order or some other indication of the most efficient compression techniques to try. For example, as indicated at 520, an untried compression technique may be selected according to the ordering of compression techniques to be applied to the data [“data elements corresponding to a default value”]. As illustrated in FIG. 5, elements 520 and 530 may be repeated until a compression service restriction is exceeded [“data set that do not satisfy the criterion”], as indicated at 540 ).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Rane, Li and French_984 with the teachings of Gupta to form a compressed data set from the data elements in the first data set that do not satisfy the criterion and one or more data elements corresponding to a default value. One of ordinary skill in the art would have been motivated to make this modification because a compression selection rules may determine an ordering [or default value ] of compression techniques in a particular sequence. Thus, this sequence may be ordered by likelihood of compression efficiency based on the rules-based analysis (Gupta: para. 0041).

Regarding claim 4, (Original) the combination of Rane, Li, French_984 and Gupta discloses a computer-implemented method as claimed in claim 3. Rane discloses “applying the first function to each data element in the compressed data set” as stated in claim 1. Gupta further discloses the method, wherein the step of applying the first function to each data element in the compressed data set comprises applying the first function to each of the data elements in the first data set that do not satisfy the criterion and applying the first function to each of the one or more data elements corresponding to the default value ([Gupta: 0062-0063] As indicated at 510, a rules-based analysis data to be performed or metadata associated with the data to be compressed may be performed to select an ordering of one or more compression techniques out of a plurality of compression techniques to be applied to the data. This sequence may, in some embodiments, represent a priority order or some other indication of the most efficient compression techniques to try. For example, as indicated at 520, an untried compression technique may be selected according to the ordering of compression techniques [“data elements corresponding to a default value”] to be applied to the data. As illustrated in FIG. 5, elements 520 and 530 may be repeated [“apply the first function”] until a compression service restriction is exceeded [“data set that do not satisfy the criterion”], as indicated at 540).

Regarding claim 18, the scope of the claim is similar to that of claim 3. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 19, the scope of the claim is similar to that of claim 4. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 32, the scope of the claim is similar to that of claim 3. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 33, the scope of the claim is similar to that of claim 4. Accordingly, the claim is rejected using a similar rationale.


Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al. (US 20180101697 A1 hereinafter “Rane”) in view of Li et al. (US 20130291118 A1 hereinafter “Li”, IDS listed) in view of French et al. (US 10396984 B2 hereinafter “French_984”) as applied to claim 1 above, and further in view of French et al. (US 10491384 B2 hereinafter “French_384”).
Regarding claim 5, (Currently amended) the combination of Rane, Li and French_984 teaches the steps (ii), (iii) and (iv) as stated above, but it does not teach “determining whether the number of data elements in the first data set that do not satisfy the criterion exceeds a first threshold value; and performing steps (ii), (iii) and (iv) if the number of data elements in the first data set that do not satisfy the criterion does not exceed the first threshold value.”
In a same field of endeavor, French_384 discloses a computer-implemented method as claimed in claim 1, wherein the method further comprises the step of: determining whether the number of data elements in the first data set that do not satisfy the criterion exceeds a first threshold value (French_384: col. 3, ln. 45-49, if the counted number of times the respective secret data of at least two of the parties has been updated is greater than or equal to a threshold value, performing a corresponding predetermined action indicative of the threshold value having been reached); and 
performing steps (ii), (iii) and (iv) if the number of data elements in the first data set that do not satisfy the criterion does not exceed the first threshold value (French_384: col. 3, ln. 39-44, counting the number of times the respective secret data of at least two of the parties has been updated; and updating the respective secret data [analogous to “performing steps”] of at least two of the parties only if the counted number of times the respective secret data of at least two of the parties has been updated is less than a threshold value). 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Rane, Li and French_984 with the teachings of French_384 to determine whether the number of data elements in the first data set that do not satisfy the criterion exceeds a first threshold value; and performing steps (ii), (iii) and (iv) if the number of data elements in the first data set that do not satisfy the criterion does not exceed the first threshold value. One of ordinary skill in the art would have been motivated to make this modification because data may be performed only if it is determined that the transaction satisfies the predetermined criterion. The predetermined criterion may be a transaction value for the transaction exceeds a predetermined threshold (French_384: col. 15, ln 11-15). Therefore, the transaction may be configured to support the ability for every transaction.

Regarding claim 20, the scope of the claim is similar to that of claim 5. Accordingly, the claim is rejected using a similar rationale.


Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al. (US 20180101697 A1 hereinafter “Rane”) in view of Li et al. (US 20130291118 A1 hereinafter “Li”, IDS listed) in view of French et al. (US 10396984 B2 hereinafter “French_984”) as applied to claim 1 above, and further in view of Aguayo Gonzalez et al. (US 20180011130 A1 hereinafter “AG”).
Regarding claim 6, (Currently amended) the combination of Rane, Li and French_984 may not disclose, but AG, which is a same field of endeavor, discloses a computer-implemented method as claimed in claim 1, wherein the method further comprises the step of: 
determining a first threshold value based on the number of data elements in the first data set that do not satisfy the criterion ([AG: 0059-0060] the Neyman-Pearson criterion is applied at 670 to determine a threshold that meets expected performance targets. A common approach to design optimal detectors involves the application of the Neyman-Pearson criterion to maximize the probability of detection for a given probability of false alarm [“not satisfy the criterion”]). 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Rane, Li and French_984 with the teachings of AG to determine a first threshold value based on the number of data elements in the first data set that do not satisfy the criterion. One of ordinary skill in the art would have been motivated to make this modification because Neyman-Pearson criterion may construct our decision rule to have maximum probability of detection while not allowing the probability of false alarm to exceed a certain value.

Regarding claim 21, the scope of the claim is similar to that of claim 6. Accordingly, the claim is rejected using a similar rationale.


Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al. (US 20180101697 A1 hereinafter “Rane”) in view of Li et al. (US 20130291118 A1 hereinafter “Li”, IDS listed) in view of French et al. (US 10396984 B2 hereinafter “French_984”) in view of French et al. (US 10491384 B2 hereinafter “French_384”) as applied to claim 5 above, and further in view of TAKAYA et al. (US 20170269904 A1 hereinafter “Takaya”).
Regarding claim 7, (Currently amended) the combination of Rane, Li, French_984 and French_384 may not disclose, but Takaya, which is a same field of endeavor, discloses a computer-implemented method as claimed in claim 5, wherein the compressed data set comprises a total number of data elements equal to the first threshold value ([Takaya: 0138] With respect to the values Qn, Q(n−1), Q(n−2), Q(n−3) . . . , Q(n−7), the fact that Total_1, which is the total of the number of 1s, is less than or equal to the threshold N_lower means that the frequency of appearance of 0s is high). 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Rane, Li, French_984 and French_384 with the teachings of Takaya to include compressed data set comprising a total number of data elements equal to the first threshold value. One of ordinary skill in the art would have been motivated to make this modification because from the fact that the frequency of appearance of 0 is high, it is considered that the duty ratio R_duty of the oscillation signal is less than 50% [Takaya: 0129]. It may establish data set based on the threshold.

Regarding claim 22, the scope of the claim is similar to that of claim 7. Accordingly, the claim is rejected using a similar rationale.


Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al. (US 20180101697 A1 hereinafter “Rane”) in view of Li et al. (US 20130291118 A1 hereinafter “Li”, IDS listed) in view of French et al. (US 10396984 B2 hereinafter “French_984”) as applied to claim 9 above, and further in view of Boesgaard (US 20200396056 A1, Foreign Priority date: 11/14/2018).
Regarding claim 10, (Original) the combination of Rane, Li and French_984 may not teach, but Boesgaard, which is a same field of endeavor, discloses a computer-implemented method as claimed in claim 9, wherein the second data set has the same number of data elements as the first data set ([Boesgaard: 0070] The combined data in processed by the inner encryption and thereafter split again. The split objects are decompressed or decoded to arrive at the ciphertext objects. FIG. 8 illustrates another method for format-preserved encryption of a number of plaintext objects together. In this method, the combination is performed before the compression or encoding. In one embodiment, the number of ciphertext objects is equal to the number of plaintext objects [“same number of data elements”, the examiner’s interpretation based on decompression operation in para. 0048 of the current application]).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Rane, Li and French_984 with the teachings of Boesgaard to include the second data set that has the same number of data elements as the first data set. One of ordinary skill in the art would have been motivated to make this modification because each ciphertext object has the same format as a corresponding plaintext object. Therefore, a number (two or more) of plaintext objects can be format-preserved encrypted together (Boesgaard: para. 0070).

Regarding claim 25, the scope of the claim is similar to that of claim 10. Accordingly, the claim is rejected using a similar rationale.


Claims 12, 13, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rane et al. (US 20180101697 A1 hereinafter “Rane”) in view of Li et al. (US 20130291118 A1 hereinafter “Li”, IDS listed) in view of French et al. (US 10396984 B2 hereinafter “French_984”) as applied to claim 1 above, and further in view of Foley et al. (US 20090228316 A1 hereinafter “Foley”).
Regarding claim 12, (Currently amended) Although Rane teaches “forming a compressed data set comprising the data elements in the first data set that do not satisfy the criterion” as stated in claim 1, the combination of Rane, Li and French_984  does not disclose “forming the output by using an associative operator to combine the results of applying the first function to the data elements in the compressed data set that were in the first data set and that did not satisfy the criterion”.
In a same field of endeavor, Foley discloses a computer-implemented method as claimed in claim 1, wherein the step of forming an output based on the results of step (iii) comprises: forming the output by using an associative operator to combine the results of applying the first function to the data elements in the compressed data set that were in the first data set and that did not satisfy the criterion ([Foley: 0113] The aggregation operator provides detailed arithmetic operations for use during aggregation. Aggregation operators are associative binary operators [“using an associative operator”] with a neutral/identity value).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Rane, Li and French_984 with the teachings of Foley to form the output by using an associative operator to combine the results of applying the first function to the data elements in the compressed data set that were in the first data set and that did not satisfy the criterion. One of ordinary skill in the art would have been motivated to make this modification because aggregation may define how the values of a given attribute type are combined together into manageable sets of information. To effect aggregation, each public attribute in a given profile declares an aggregation operator (Foley: para. 0113).

Regarding claim 13, (Original) the combination of Rane, Li, French_984 and Foley discloses a computer-implemented method as claimed in claim 12, wherein the criterion is such that the criterion is satisfied only if the result of applying the first function to the data element and the result of applying the second function to the data element is a neutral element for the associative operator ([Foley: 0113] The aggregation operator provides detailed arithmetic operations for use during aggregation. Aggregation operators are associative binary operators with a neutral/identity value).

Regarding claim 27, the scope of the claim is similar to that of claim 12. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 28, the scope of the claim is similar to that of claim 13. Accordingly, the claim is rejected using a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498